PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/599,099
Filing Date: 6 Nov 2009
Appellant(s): Abdelmoula et al.



__________________
Kari P. Footland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/16/2020 from which the appeal is taken is being maintained by the examiner. The following grounds of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 11, 19, 21-23, 25 and 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0 153 823 to Pithouse in view of USPN 4,754,685 to Kite and (if necessary) further in view of USPN 6,963,031 to Gladfelter and/or USPAP 2003/0211797 to Hill.
Claims 1, 8, 11, 19, 21-23, 25 and 27-31, Pithouse discloses a textile electromagnetic protection sheath, consisting essentially of: conductive filaments extending in a first direction corresponding to a longitudinal direction of the sheath between opposite ends of the sheath, the conductive filaments being formed from wires such that the conductive filaments protect against external electromagnetic signals; and non-conductive filaments interlaced with said conductive filaments, wherein the sheath is a self-closing longitudinally slit sheath biased into having opposite overlapping longitudinal edges in an overlapping relation with one another at an overlapped region, wherein said non-conductive filaments extend substantially transversely to said conductive filaments between the opposite longitudinal edges and include at least one thermoformable (recoverable) thread that is heat-treatable such that the sheath closes by the at least one thermoformable thread providing a biasing force that keeps the longitudinal edges in the overlapping relation with one another, and wherein the longitudinal edges are configured to be separated away from one another against the biasing force in response to application of an external 
Pithouse does not mention the thermoformable (recoverable) thread having a diameter greater than a diameter of the conductive filaments but Pithouse does disclose the use of nylon as the recoverable thread material (page 7). Kite discloses that it is known in the protection sheath art to construct an abrasion resistant protective sheath comprising two different fibers with one fiber having a larger diameter than the other fiber (see entire document including column 4, lines 9-30). Kite discloses that nylon is the preferred abrasion resistant fiber material (column 3, lines 11-22) and that the profile of the larger diameter (abrasion resistant) fiber provides abrasion protection for the small diameter (functional) fiber (column 3, lines 48-66 and column 4, lines 9-16). Therefore, it would have been obvious to one having ordinary skill in the art to construct the recoverable (e.g. nylon) threads of Pithouse with a larger diameter than the conductive fibers, motivated by a desire to provide the conductive fibers with abrasion protection because the conductive fibers are necessary to provide protection from electrical interference.
Claim 8, the textile is woven, said conductive filaments constituting warp threads and said non-conductive filaments constituting weft threads (pages 4 and 18).
Claim 11, Pithouse discloses that the non-conductive polymeric filament material may be polyethylene, polyester, or polyamide (page 7) but Pithouse does not appear to specifically mention PPS. Gladfelter discloses that it is known in the electromagnetic shielding sleeve woven fabric art to utilize any suitable non-conductive polymeric filament material such as polyethylene, polyester, polyamide, or PPS (see entire document including column 3, lines 40-57). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the non-conductive filaments from any suitable non-conductive polymer material, such as PPS, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.

Claim 21, the conductive filaments are not electrically connected together by interlaced filaments (pages 4 and 18).
Claim 25, the textile is woven, said conductive filaments constituting warp threads extending along the longitudinal direction and said non-conductive filaments constituting weft threads extending transversely to the longitudinal direction (pages 4 and 18).
Claim 27, the sheath is configured with a longitudinal opening defined therethrough in a state in which the sheath is closed, the sheath being configured to receive a cable within the longitudinal opening, and the sheath is configured to electromagnetically protect the cable when the cable is disposed within the longitudinal opening (Figure 2 and pages 1 and 15).
Claims 28-31, Pithouse discloses that the conductive filament material may be copper (page 8) but Pithouse does not appear to specifically mention braided strands of copper. Hill discloses that it is known in the conductive woven fabric art to utilize any suitable conductive filament structure such as a braid strands of copper (see entire document including [0040]). Hill specifically mentions braided copper ([0040] and [0059]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the copper filaments in any suitable form, such as braided strands of copper, because it is within the general skill of a worker in the art to select a known construction on the basis of its suitability and desired characteristics.







(2) Response to Argument
Claims 1, 8, 11, 19, 21-23, 25 and 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pithouse in view of Kite and (if necessary) further in view of Gladfelter and/or Hill.
The current claims are drawn to an overlapping edge sheath that has been treated with heat. See Appellant’s arguments filed 6/2/2020 (page 23) wherein the Appellant indicates that the claimed self-closing sheath “has already been treated with heat in order to be formed as a sheath with overlapping edges.” Therefore, the current claims are drawn to an overlapping edge sheath comprising conductive filaments extending in a first direction, interlaced with non-conductive filaments, wherein the non-conductive filaments provide a longitudinal edge biasing force. 
The sheath of Pithouse has overlapping edges (Figure 2) and comprises conductive filaments extending in a first direction, interlaced with non-conductive filaments (page 4, lines 16-24 and page 7, lines 20-36). Regarding the claimed longitudinal edge biasing force, Pithouse teaches that the non-conductive filaments are heat recoverable and positioned such that the filaments snugly secure the sheath around an interior component (page 2, lines 12-20, page 3, lines 19-27 and page 4, lines 16-34). The Appellant even admits that “the sleeve (of Pithouse) is heated and recovered (shrunk) circumferentially into engagement with the internal component” (page 13 of the appeal brief) and that the sleeve of Pithouse is subjected to “shrinking and constricting radially about the interior component to secure the sleeve to the interior component (page 3, lines 26-27; page 20, lines 11-13) and to compact the interior component (page 4, lines 11-12), wherein the recovery will generally be required only in the radial direction (page 4, lines 29-30; page 10, lines 1-2)” (pages 12-13 of the appeal brief). 





the current claims do not require a shape change. The claimed (heat treated) sheath simply requires fibers that provide a longitudinal edge biasing force and the Appellant has already admitted that the recoverable fibers of Pithouse provide a longitudinal biasing force. Specifically, the Appellant has already admitted that heating the recoverable fibers of Pithouse results in “shrinking and constricting radially about the interior component to secure the sleeve to the interior component…and to compact the interior component…in the radial direction.” (page 12 of the appeal brief). 
Plus, the Examiner respectfully disagrees with Appellant’s assertion that the recoverable fibers of Pithouse do not change shape. The “recoverable” fabric of Pithouse exhibits a shape-memory effect. The fabric maintains a temporary (deformed) shape until heat activates shape change into permanent form. Page 5 of the Final Office Action cites USPN 4,631,098 to Kenneth B. Pithouse (same inventor as the rejection primary reference) as evidence that a heat “recoverable” article is an article that changes shape upon heating. USPN 4,631,098 to Kenneth B. Pithouse clearly teaches that a recoverable article is an article that, upon heating, recovers an original shape (column 1, lines 4-25). USPN 4,631,098 to Kenneth B. Pithouse discloses that in their most common form recoverable articles exhibit plastic “memory” (recoverable) shape such that after being positioned about an object “to be enclosed” it is recovered via heating (column 1, lines 4-25 and lines 57-64). It is noted that the Appellant ignores USPN 4,631,098 to Kenneth B. Pithouse in the appeal brief despite the reference being cited on page 5 of the Final Office Action. It is also noted that the current application similarly discloses that the claimed sheath invention closes by virtue of heating and shape memory (page 2, lines 24-26 and page 4, lines 21-23). 







The Appellant (and submitted declaration) asserts that the recoverable (i.e. polyethylene or nylon) fibers of Pithouse are not heat-treatable to deform the fabric as claimed but the Appellant has failed to evidence that the property is not inherent. The current specification discloses that the textile of the current invention is shown in Figure 2 wherein the conductive fibers constitute the warp of the weave and the non-conductive fibers constitute the weft (page 6, lines 28-32), and that conductive fiber material may be copper (page 5, lines 16-29). Similarly, Pithouse discloses the same thermoformable fiber material (polyethylene or nylon), the same conductive fiber material (copper), the same conductive fiber location (the warp of the weave), and the same non-conductive fiber location (the weft of the weave). Therefore, Pithouse discloses a fabric substantially identical to that disclosed in the current specification in terms of fiber structure and fiber materials. The Appellant has failed to explain how the fabric of Pithouse can be identical to that in the current specification yet lack the claimed “self-closing” (biasing force) property. 







the current claims do not exclude the presence of a closure mechanism such as Velcro. The Appellant appears to be arguing that the sheath of Pithouse must physically change shape (close) upon heating and that a closure mechanism (e.g. Velcro) would prevent such a shape change, but the current claims are drawn to an already heated product that has already changed shape into a closed sheath configuration (see page 23 of Appellant’s arguments filed 6/2/2020). 
Plus, the Examiner respectfully disagrees with Appellant’s assertion that Pithouse requires a closure mechanism such as Velcro. Pithouse discloses that “Some form of closure mechanism is then preferably provided with the fabric” (page 7, emphasis added). Thus, the invention of Pithouse does not require a closure mechanism. Plus, a closure mechanism simply assures that the sheath maintains closure. As Pithouse discloses, a closure mechanism (e.g. Velcro) is suggested for applications when recovery forces are significant (page 20). Therefore, one skilled in the art would recognize that a closure mechanism is not required for the invention of Pithouse to function. For more information on recoverable fabric closure mechanisms see USPN 4,731,273 to Bonk (e.g. column 1, lines 51-68). 
The Appellant also asserts that once the fabric of Pithouse is closed, via heat, the closure mechanism wouldn’t allow the sheath to open. The Examiner disagrees. Pithouse discloses that the closure mechanism may be Velcro (page 20) and Velcro is a releasable closure mechanism. Plus, as explained above, Pithouse discloses that a closure mechanism is not required.
Regarding the declaration argument that Pithouse discloses a fiber recovery percentage higher than that of the current application, a fiber recovery percentage is not claimed. Plus, and a fiber recovery percentage isn’t even mentioned in the specification. For example, the fiber recovery percentage mentioned in the declaration (between about 2-5%) is not disclosed in the specification. 
Regarding Appellant’s argument that the sheath of Pithouse is not flexible. The Examiner disagrees. Pithouse discloses that the sheath is flexible (page 1 and page 10). Plus, flexibility is not claimed. 

In response, the Appellant asserts that the fibers protected in Kite are plastic fibers, not metallic fibers, and that one skilled in the art would not be interested in protecting the metal fibers of Pithouse. Appellant’s argument is not persuasive. It is well settled that unsupported arguments are no substitute for objective evidence. In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974). Plus, the invention of Pithouse is for screening against electromagnetic interference (page 1, lines 1-6) and the metal fibers of Pithouse provide said protection from electrical interference (page 3, lines 5-8). Therefore, it would have been obvious to one having ordinary skill in the art to construct the nylon fibers of Pithouse with a larger diameter than the conductive fibers, motivated by a desire to provide protection for the conductive fibers because the conductive fibers are necessary to provide protection from electrical interference.





Respectfully submitted,
/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789          

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.